DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 3-4, 9, 12-13, 17, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US PGPUB No. 2013/0238351; Pub. Date: Sep. 12, 2013) in view of Grant et al (US PGPUB No. 2010/0318426; Pub. Date: Dec. 16, 2010).
Regarding independent claim 1,
	Burns discloses a system comprising: a mapper module; a display; a memory storing processor-executable steps;  and a mapper processor coupled to the memory, and in communication with the mapper module and operative to execute the processor-executable process steps to cause the system to: receive a link to a first data source, wherein the first data source is an external data source. See Abstract, (Disclosing a clinical data management system wherein the system imports source data from disparate sources into staging databases and maps data from said staging databases into data models, i.e. receiving data from a first external data source.). Note [0015] wherein the system comprises at least one processor adapted to import source data and a mapper for mapping data from staging databases into data models for executing the method.
parse…data stored at the first data source. See Paragraph [0065], (Source data is provided by various databases and is written by adapters to staging databases. A data mapping system transforms data from staging databases to models in a standardization layer, i.e. source data is parsed.). The examiner notes that Burns does not explicitly disclose “pars[ing] at the first data source…”
generate a mapper table based on the parsed data. See Paragraph [0065], (A data mapping system transforms data from staging databases to models in a standardization layer, i.e. generating a mapper table based on parsed data from source databases.). Note FIG. 6 illustrating table-based mapping methods.
wherein the mapper table includes at least one external data field associated with the parsed data. See FIG. 8 and Paragraph [0151], (A source table 
determine at least one target data field in a second data source, wherein the target data field matches at least a portion of the at least one external data field. See Paragraph [0142], (Disclosing a central repository of metadata describes mapping logic between targets and sources, i.e. the mapping logic amounts to matching tables/fields between incoming source data and delivered to targets.) Note Table 1 wherein both source and target data tables and value lists are composed of variables, i.e. determining target data fields for target tables, the target being different form the source, i.e. a second data source.
and wherein the second data source is an internal data source, the target data field is an internal target data field. See Paragraph [0065], (Source data is transformed from the staging databases to models in a standardization layer. Note [0149] disclosing the use of a central repository of metadata in the data standardization layer for generating target data models.). See Paragraph [0066], (The data delivery models present data to end users of the clinical data management system.). Therefore, the data delivery layer transmits target data models and its associated target tables and attributes to users participating in the data management system, i.e. the second data source and its target data fields are delivered to an internal source in the network.
and the external data source is a data provider outside of the internal data source. See Paragraph [0131], (Source data is captured and delivered through disparate systems, i.e. outside data providers.).
map the at least one determined internal target data field to the corresponding external data field in the mapper table. See Paragraph [0142], (Disclosing a central repository of metadata describes mapping logic between targets and sources, i.e. mapping logic performs a mapping of the target data fields, i.e. internal fields, corresponding to the source data fields, i.e. external fields.)
and access the mapper table with an application during execution of the application. See Paragraph [0066], (The data delivery models present data to end users of the clinical data management system.). Note FIG. 1 wherein user clients request data from Application Servers 7.
Burns does not explicitly disclose pars[ing] by the first data source, data stored at the first data source;
Grant discloses the step of  pars[ing] by the first data source, data stored at the first data source; See Paragraph [0042], (Disclosing a method for processing and displaying content. The method including a client device equipped with client software for accessing and parsing content already received on the user terminal's local cache, i.e. parsing by a first data source, data stored at the first data source (the user terminal's local cache).).
Burns and Grant are analogous art because they are in the same field of endeavor, content delivery in distributed systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Burns to include the method of parsing locally cached information at a local cache as described by Grant. Paragraph [0042] of Grant discloses that “accessing content locally enables the parsing and process to be performed much faster than if the content had to be accessed remotely, thereby improving the user’s experience and enabling large volumes to be managed effectively.”

Regarding dependent claim 3,
As discussed above with claim 1, Burns-Grant discloses all of the limitations.
	Burns further discloses the step wherein parsing further comprises processor-executable steps to cause the system to: request at least one of one or more data fields and one or more data elements from the first data source. See Paragraph [0066], (The system implements a data flow by loading data from source databases to the staging databases, i.e. one or more data elements from a first data source. Note [0147] wherein incoming clinical data is transformed into a standard set of target domain tables, i.e. one or more data fields. Requests for data are satisfied by providing the target domain tables comprising data, i.e. data elements stored in tables comprising fields.

Regarding dependent claim 4,
As discussed above with claim 3, Burns-Grant discloses all of the limitations.
	Burns further discloses the step wherein generating the mapper table further comprises processor-executable steps to cause the system to: import the external data field of each data element provided by the first data source to the mapper table. See Paragraph [0166], (Disclosing functionality wherein a user may import source-target table mappings from a spreadsheet, i.e. importing external data fields to the mapper table.).
Regarding independent claim 9,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer-implemented method or process and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer-implemented method or process and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer-implemented method or process and is rejected under similar rationale.

Regarding independent claim 17,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer-implemented method or process and is rejected under similar rationale.

Regarding dependent claim 22,
	As discussed above with claim 1, Burns-Grant discloses all of the limitations.
	Burns further discloses the step wherein mapping the at least one determined internal target data field to the corresponding external data field in the mapper table further comprises processor-executable steps to cause the system to: match an internal target data field to a same external data field; or in a case that no match is available, receive, from a user, selection of a mapping between the internal target data field and the corresponding external data field. See Paragraph [0142], (Disclosing a central repository of metadata describes mapping logic between targets and sources, i.e. the mapping logic amounts to matching tables/fields between incoming source data and delivered to targets.) Note Table 1 wherein both source and target data tables and value lists are composed of variables, i.e. determining target data fields for target tables, the target being different form the source, i.e. an external data field.
	The examiner notes that the step “or in a case that no match is available, receive, from a user, selection of a mapping between the internal target data field and the corresponding external data field.” is an optional limitation.


Claim 2, 10-11 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Grant as applied to claim 1 above, and further in view of Arasan et al. (US PGPUB NO. 2017/0139952; Pub. Date: May 18, 2017).
Regarding dependent claim 2,
As discussed above with claim 1, Burns-Grant discloses all of the limitations.
	The examiner notes that Burns discloses receiving clinical data but does not explicitly disclose receiving a URL to gather said clinical data.
	Burns-Grant does not disclose the step wherein the link is a Uniform Resource Locator (URL).
	Arasan discloses the step wherein the link is a Uniform Resource Locator (URL). See Paragraph [0067], (Disclosing a method of deriving an output variable from a source variable wherein the method includes a web service. The web service receives requests from a web server, the request including a URL.).
Burns, Grant and Arasan are analogous art because they are in the same field of endeavor, methods and systems for transforming and mapping incoming source data. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Burns-Grant to include the method of receiving requests comprising URLs as described by Arasan. Doing so would allow the method to receive source data embedded in URLs as opposed to merely a dataflow of source data from databases.


Regarding dependent claim 10,
As discussed above with claim 9, Burns-Grant discloses all of the limitations.
	The examiner notes that Burns discloses receiving clinical data but does not explicitly disclose receiving a URL to gather said clinical data.		
Burns-Grant does not disclose the step of receiving a link to the first data source prior to parse the data.
	Arasan discloses the step of receiving a link to the first data source prior to parse the data. See Paragraph [0067], (Disclosing a method of deriving an output variable from a source variable wherein the method includes a web service. The web service receives requests from a web server, the request including a URL.). Note that the step of receiving a request is performed before performing analysis of the URL's contents.
Burns, Grant and Arasan are analogous art because they are in the same field of endeavor, data mapping. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Burns-Grant to include the method of receiving requests comprising URLs as described by Arasan. Doing so would allow the method to receive source data embedded in URLs as opposed to merely a dataflow of source data from databases.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer-implemented method or process and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer-implemented method or process and is rejected under similar rationale.

Claim 5-6, 14-15 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Grant as applied to claim 1 above, and further in view of Dettinger et al. (US PGPUB No. 2009/0125540; Pub. Date: May 14, 2009).
Regarding dependent claim 5,
As discussed above with claim 1, Burns-Grant discloses all of the limitations.
Burns-Grant does not disclose the step wherein executing the application further comprises processor-executable steps to cause the system to: query the first data source for one or more data elements associated with the external data field in the mapper table.
receive the one or more data elements from the first data source in response to the query; and receive one or more data elements from the second data source.
Dettinger discloses the step wherein executing the application further comprises processor-executable steps to cause the system to: query the first data source for one or more data elements associated with the external data field in the mapper table. See Paragraph [0025], (Disclosing a method for performing federated queries of data record stored in multiple data sources.). See FIG. 5 and Paragraph [0045], (Step 510, wherein the system receives a federated query including attribute conditions, i.e. querying a first data source for one or more data elements associated with external data fields. Step 530, identifying an alias key corresponding to a key condition of the attribute conditions. Note [0025] wherein an aliased key translator interacts with a mapping table to identify key values in each data source, i.e. key conditions are associated with attributes, i.e. data fields, in the mapping table.)
receive the one or more data elements from the first data source in response to the query; and receive one or more data elements from the second data source. See FIG. 5 and Paragraph [0046], (Step 580, query results corresponding to data records from multiple sources are returned.). Note that the query results comprises data elements from the data source of step 540 and data elements from other data sources with matching alias keys as determined by the mapping table, i.e. data elements from first and second data sources are received.
Burns, Grant and Dettinger are analogous art because they are in the same field of endeavor, methods and systems for consolidating data from multiple sources. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Burns-Grant to include the method of processing federated queries as described by Dettinger. Doing so would allow the system to query specific attributes from multiple data sources using readily available attribute mappings such as the mappings disclosed by Burns.

Regarding dependent claim 6,
As discussed above with claim 5, Burns- Grant-Dettinger discloses all of the limitations.
	Dettinger further discloses the system further comprising processor-executable steps to cause the system to: display the one or more received data elements. See Paragraph [0022], (Client computers systems include a query tool for allowing end users to access information stored in a database and retrieve search results, i.e. displaying one or more received data elements.).

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer-implemented method or process and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer-implemented method or process and is rejected under similar rationale.

Claim 7-8 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Grant and Dettinger as applied to claim 5 above, and further in view of Brown et al. (US Patent No.: 6,336,116; Date of Patent: Jan. 1, 2002)..
Regarding dependent claim 7,
As discussed above with claim 5, Burns-Grant-Dettinger discloses all of the limitations.
The examiner notes that while FIG. 2 of Dettinger discloses storing data source information in aliased keys table 146 and further identifying and retrieving data based on said table 146, it does not explicitly disclose the step where these data source labels form part of the query response.
Burns-Grant-Dettinger does not disclose the system wherein the each received data element includes a data provider indicator.
Brown discloses the system wherein the each received data element includes a data provider indicator. See Col. 7, lines 49-51 and 58-63, (A user initiates a search query at a first network site directed to a second network site. The method determines a provider identifier associated with the second database, i.e. the data provider. The query output comprises the user-specified data and the provider identifier.).
Burns, Grant, Dettinger and Brown are analogous art because they are in the same field of endeavor, methods and systems for content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Burns-Grant-Dettinger to include source identifiers in query records. Doing so would provide users with information that identifies useful or relevant sources of information that could be used for further processing by both users and other resources.

Regarding dependent claim 8,
	As discussed above with claim 5, Burns-Grant-Dettinger discloses all of the limitations.
Burns-Grant-Dettinger does not disclose the system further comprising processor-executable steps to cause the system to: transmit the one or more received data elements directly to a second application.
	Brown discloses the system further comprising processor-executable steps to cause the system to: transmit the one or more received data elements directly to a second application. See Col. 7, lines 58-63, (The query output comprising user-specified data and the provider identifier, i.e. received data elements, are transmitted to a third network site, i.e. a second application, for further processing.).
Burns, Grant, Dettinger and Brown are analogous art because they are in the same field of endeavor, methods and systems for content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Burns-Grant-Dettinger to include source identifiers in query records. Doing so would provide users with information that identifies useful or relevant sources of information that could be used for further processing by both users and other resources.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Grant as applied to claim 1 above, and further in view of Shankar et al. (US PGPUB No. 2015/0112998; Pub. Date: Apr. 23, 2015).
Regarding dependent claim 21,
As discussed above with claim 1, Burns-Grant discloses all of the limitations.
Burns-Grant does not disclose the step wherein accessing the mapper table with the application during execution of the application further comprises processor-executable steps to cause the system to: return data elements from both the determined internal target data field and the corresponding external data field.
Shankar discloses the step wherein accessing the mapper table with the application during execution of the application further comprises processor-executable steps to cause the system to: return data elements from both the determined internal target data field and the corresponding external data field. See Paragraph [0064], (Disclosing a table graph comprising nodes representing data tables from multiple data sources having edges that represent data fields that match across nodes, i.e. an internal target field and a corresponding external data field. The table graph may be queried by a data quality monitoring system and results may be returned to a user, i.e. returning data elements from the table graph, i.e. including matching data fields represented as edges.).
Burns, Grant and Shankar are analogous art because they are in the same field of endeavor, content delivery systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Burns-Grant to include the method of delivering content based on matching data fields in a graph as described by Shankar. The table graph of Shankar allows for data from a plurality of sources to be stored and/or maintained in a data structure that allows the plurality of sources to be used to service a query request. The table graph allowing a consolidated view of data fields that match across nodes that may be accessed to fulfill requests for data.

	

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159